In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-13-00354-CR


                                ROLANDA WILSON, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 85th District Court
                                       Brazos County, Texas
                Trial Court No. 12-01811-CRF-85, Honorable J. D. Langley, Presiding

                                            July 21, 2014

                                 MEMORANDUM OPINION
                       Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Rolanda Wilson, entered a plea of guilty without a plea agreement to

the indicted offense of fraudulent use or possession of identifying information less than

five items against elderly.1 Following her plea of guilty, the trial court conducted a

hearing on punishment and sentenced appellant to serve a term of five years in the

Institutional Division of the Texas Department of Criminal Justice. Appellant appealed

and we will affirm.

       1
           See TEX. PENAL CODE ANN. § 32.51(c)(1), (c-1)(1) (West Supp. 2013).
      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.    Additionally,

counsel has certified that he has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of her right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)

(en banc). The Court has also advised appellant of her right to file a pro se response.

Additionally, appellant’s counsel has certified that he has provided appellant with a copy

of the record to use in preparation of a pro se response. See Kelly v. State, No. PD-

0702-13, 2014 Tex. Crim. App. LEXIS 911 (Tex. Crim. App. June 25, 2014). Appellant

has not filed a response.


      By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824, 826–




                                            2
27 (Tex. Crim. App. 2005). We have found no such arguable grounds and agree with

counsel that the appeal is frivolous. 2


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                                  Mackey K. Hancock
                                                      Justice


Do not publish.




        2
          Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3